  Case 16-00550         Doc 37     Filed 02/11/19 Entered 02/11/19 07:47:15              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-00550
         BRENDA L. BROADUS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/08/2016.

         2) The plan was confirmed on 02/25/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/04/2017, 10/27/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/19/2018.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,386.00.

         10) Amount of unsecured claims discharged without payment: $71,993.84.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-00550       Doc 37       Filed 02/11/19 Entered 02/11/19 07:47:15                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $6,150.83
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                    $6,150.83


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,887.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $280.65
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,167.65

Attorney fees paid and disclosed by debtor:                 $113.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                  Unsecured           0.00           NA              NA            0.00       0.00
ASHRO                           Unsecured         243.71           NA              NA            0.00       0.00
ASHRO LIFESTYLE                 Unsecured           0.00        455.89          455.89          94.08       0.00
BARCLAYS BANK DELAWARE          Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE                     Unsecured         756.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured         615.00        608.44          608.44        125.56        0.00
CAPITAL ONE BANK USA            Unsecured         613.00        598.31          598.31        123.47        0.00
CASHNET USA                     Unsecured         700.00           NA              NA            0.00       0.00
CITI                            Unsecured      6,123.00            NA              NA            0.00       0.00
CITI                            Unsecured           0.00           NA              NA            0.00       0.00
COMENITY CAPITAL                Unsecured           0.00           NA              NA            0.00       0.00
FARWELL TERRACE CONDO ASSOC     Secured              NA            NA              NA            0.00       0.00
FIRST NATIONAL BANK OMAHA       Unsecured      1,918.00            NA              NA            0.00       0.00
FIRST SAVINGS CREDIT CARD       Unsecured           0.00           NA              NA            0.00       0.00
FNCC/LEGACY VISA                Unsecured           0.00           NA              NA            0.00       0.00
FORD MOTOR CREDIT CO            Unsecured           0.00           NA              NA            0.00       0.00
FORD MOTOR CREDIT CO            Unsecured           0.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Priority             NA           0.00            0.00           0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured      1,000.00           0.00            0.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         449.00        429.49          429.49          88.63       0.00
LVNV FUNDING                    Unsecured         531.00        522.19          522.19        107.76        0.00
Mabt/Contfin                    Unsecured         642.00           NA              NA            0.00       0.00
MIDLAND FUNDING                 Unsecured      2,015.00       1,977.54        1,977.54        408.09        0.00
Miles Kimball                   Unsecured         426.64           NA              NA            0.00       0.00
MONROE & MAIN                   Unsecured      1,881.08       1,937.96        1,937.96        399.92        0.00
OAC                             Unsecured          65.00           NA              NA            0.00       0.00
QUANTUM3 GROUP LLC              Unsecured         449.00        449.20          449.20          92.70       0.00
QUANTUM3 GROUP LLC              Unsecured         593.00        593.08          593.08        122.39        0.00
QUANTUM3 GROUP LLC              Unsecured         962.00        962.78          962.78        198.68        0.00
RISE CREDIT                     Unsecured      3,170.00            NA              NA            0.00       0.00
RISE CREDIT                     Unsecured      2,700.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-00550        Doc 37     Filed 02/11/19 Entered 02/11/19 07:47:15                      Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim         Principal       Int.
Name                               Class   Scheduled        Asserted      Allowed          Paid          Paid
SHOP NOW PAY PLAN              Unsecured          39.91             NA           NA              0.00        0.00
SPOT LOAN                      Unsecured         302.00            0.00         0.00             0.00        0.00
STONEBERRY                     Unsecured         179.97          845.34       845.34          174.44         0.00
VERVE                          Unsecured         618.08             NA           NA              0.00        0.00
WELLS FARGO BANK NA            Secured      157,000.00      177,887.59    177,887.59             0.00        0.00
WELLS FARGO BANK NA            Unsecured     47,147.00              NA           NA              0.00        0.00
WELLS FARGO BANK NA            Secured              NA         1,101.53        47.46            47.46        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                 Interest
                                                           Allowed                Paid                     Paid
Secured Payments:
      Mortgage Ongoing                               $177,887.59                     $0.00               $0.00
      Mortgage Arrearage                                  $47.46                    $47.46               $0.00
      Debt Secured by Vehicle                              $0.00                     $0.00               $0.00
      All Other Secured                                    $0.00                     $0.00               $0.00
TOTAL SECURED:                                       $177,935.05                    $47.46               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                  $0.00               $0.00
       Domestic Support Ongoing                               $0.00                  $0.00               $0.00
       All Other Priority                                     $0.00                  $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                  $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                               $9,380.22          $1,935.72                   $0.00


Disbursements:

       Expenses of Administration                              $4,167.65
       Disbursements to Creditors                              $1,983.18

TOTAL DISBURSEMENTS :                                                                            $6,150.83




UST Form 101-13-FR-S (09/01/2009)
  Case 16-00550         Doc 37      Filed 02/11/19 Entered 02/11/19 07:47:15                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
